FILED
                            NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHYEDINE KASKAS,                                No. 09-70669

              Petitioner,                        Agency No. A088-115-855

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 9, 2013**
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.


       Mohyedine Kaskas, a native and citizen of Lebanon, petitions for review of

the BIA’s decision affirming the Immigration Judge’s denial of his applications for

asylum, withholding of removal, and protection under the Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture. Because there is substantial evidence to support the BIA’s decision, we

deny the petition. As the parties are familiar with the facts, procedural history, and

arguments, we will not recount them here.

       The evidence does not compel the conclusion that the harm suffered by

Kaskas constituted past persecution. Kaskas did not testify as to severe physical

harm, nor did he provide any documentation to corroborate his claims of harm

rising to the level of past persecution. An asylum applicant’s testimony “may be

sufficient to sustain the applicant’s burden without corroboration, but only if the

applicant satisfies the trier of fact that the applicant’s testimony is credible, is

persuasive, and refers to specific facts sufficient to demonstrate that the applicant

is a refugee.” 8 U.S.C. § 1158(b)(1)(B)(ii). As Kaskas’ responses did not satisfy

this requirement, the record does not compel this Court to disturb the BIA’s

finding of no past persecution.

       We do not have jurisdiction to review Kaskas’ claim of economic

persecution because he did not exhaust his remedies by raising the issue of

economic persecution before the IJ or the BIA, as required by 8 U.S.C. §

1252(d)(1). Even if we did have jurisdiction, however, Kaskas has not provided

evidence that the closure of the bakery more than a year after Kaskas’ departure

from Lebanon was a direct result of economic persecution. Cf. Baballah v.


                                             2
Ashcroft, 367 F.3d 1067, 1075-76 (9th Cir. 2004). Without a specific showing of

“substantial economic deprivation that constitutes a threat to life or freedom,” any

harm Kaskas may have suffered or may suffer in the future is most likely “mere

economic disadvantage.” See Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir.

2006) (holding that, while the government’s seizure of petitioner’s father’s

business was “reprehensible,” it did not threaten petitioner’s life or freedom and

did not compel a finding of past persecution).

      Additionally, even if the harm to Kaskas had risen to the level of

persecution, Kaskas did not show that the harm was on account of a protected

ground. Kaskas admitted that he was not a member, affiliate, or financier of a

political party, and he failed to establish membership in any particular social group.

None of his similarly situated family members who remained in Lebanon had been

harmed since his departure. Evidence also suggested that his fears of returning to

Lebanon were based on general civil unrest and “chaotic conditions.” See Lolong

v. Gonzales, 484 F.3d 1173, 1179–80 (9th Cir. 2007) (en banc) (“We have

consistently held that a general, undifferentiated claim [of violence] does not

render an alien eligible for asylum.”)

      The standard of proof to establish eligibility for withholding of removal is

“‘a more stringent’ standard of proof than is required for asylum,” and requires the


                                          3
applicant to “establish a ‘clear probability that he would be persecuted were he to

be deported[.]’” Guo v. Ashcroft, 361 F.3d 1194, 1202-03 (9th Cir. 2004) (quoting

Navas v. INS, 217 F.3d 646, 655 (9th Cir. 2000)). “[F]ailure to satisfy the lesser

standard of proof required to establish eligibility for asylum necessarily results in a

failure to demonstrate eligibility for withholding of [removal] as well.” Ghaly v.

INS, 58 F.3d 1425, 1429 (9th Cir. 1995). As there is substantial evidence to

support the BIA’s determination that Kaskas did not qualify for asylum, we will

not disturb the BIA’s finding that he also does not qualify for withholding of

removal.

      Finally, the record does not compel this Court to disturb the BIA’s holding

that Kaskas failed to show he would more likely than not suffer an “extreme form

of cruel and inhuman treatment, by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity,” if

removed. 8 C.F.R. § 1208.18(a)(1)-(2).

      PETITION DENIED.




                                           4